        Case 1:19-cr-00120-SPW Document 108 Filed 10/05/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                                  BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     CR-I9-I20-BLG-SPW


                     Plaintiff,
                                                   ORDER
 vs.



 JOSHUA A. STOPS,

                     Defendant.




       IT IS HEREBY ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.

       DATED 5th day of October, 2020.




                                         Honorable Susan P. Watters
                                         United States District Judge
